Title: To John Adams from Arthur St. Clair, 27 January 1800
From: St. Clair, Arthur
To: Adams, John



Sir,
Cincinnati 27th Janry. 1800

I have taken the liberty to enclose to you the within request of the Gentlemen of the Bar of Hamilton County—Mr. McMillan, the object of it, I know to be a man of integrity;—much esteemed, and of considerable influence.—Of his political principles, I have learned that some doubt has been made in Philadelphia, and that the Representative has mentioned to some persons here, that an explicit declaration that he would support the Administration to be made by him, as some person in his behalf that could be depended upon, would be required in order to his being nominated. Altho’ I have ever thought it wrong to trust that Offices in the hands should be trusted to the ennemies of the Government, I doubted of Mr. Harrisons authority to say, that an express declaration that he would support the Administration, would be required of any person, and it has not even been hinted to Mr. McMillan.—Tho’ he has rather leaned towards democracy, I can say with truth that he has always been moderate, and a single Session on the Assembly has entirely removed the prejudices he had in favour of a single branch of legislation, which he openly and candidly acknowledges.
With perfect Respect I have the honor to be / Sir, &cc.

Ar. St. Clair